DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered. Claims 1, 3, 4, 7, 9, and 10 stand amended. Claims 2 and 8 are cancelled. New claims 13 and 14 have been added. Claims 1, 3-7, 9-14 are currently pending.
Regarding the previous interpretation of limitations as invoking 35 U.S.C. 112(f), the amended limitations recite sufficient structure to perform the claimed functions and accordingly the claims do not invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virkar et al. in US Patent Application Publication № 20100274539, hereinafter called Virkar, in combination with Iverson in US Patent № 9,336,484, hereinafter called Iverson.

In regard to claim 1, Virkar teaches a method performed by a device including one or more processors for similar case search on multi-dimensional health data, the method comprising:
Preprocessing (“The data from these large data collections may be normalized, modified, or otherwise preprocessed prior to display.” Paragraph 0119) health data (“In the field of biotechnology, for example, improvements in large-scale data display, analysis and hypothesis exploration would also be useful to increase discovery from high dimensional biological/biomedical data sets, such as gene expression, protein expression, and clinical studies, where the visualization of such data is limited by current methods, and additional methods for data discovery are of particular interest for the improvement and understanding of human health.” Paragraph 0014) inputted 
performing a multi-dimensional feature extraction learning based on machine learning on the preprocessed health data (i.e. “Any machine learning technique which produces one or more hypersurfaces that separate data into categories may be employed.” Paragraph 0105);
and generating a plurality of feature extraction models (i.e. SVM) for dimension reduction based on the multi-dimensional feature extraction learning (“The incorporation of both information obtained about the data by supervised means, in this example svm, and unsupervised means, in this example PCA, into a single data model is a novel approach to data modeling, and shows a dramatic improvement in the visualization of the separation of data into classes than obtained by unsupervised means alone as is common in current data visualizations (FIG. 10 graphically shows improved separation compared to FIG. 9).” Paragraph 0160, note that while a single data model is created, multiple trained feature extractors may be used, “To illustrate the use of the display method with multiple trained machines without resorting to the incorporation of any unsupervised methods to obtain visualization axes, a multi-class data set was used.” Paragraph 0150; further “A machine learning solution was obtained by training three svms, in combination with reduction in the number of features used by each svm.” Paragraph 0151).
reducing a dimension for a feature of health data by applying the preprocessed health data to the generated plurality of feature extraction models (“New data samples 
extracting the feature of the health data of reduced dimension (“The invention then will reduce all the data examples to be screened to the same features,” paragraph 0040, note that the limitation requiring that the data is health data is a non-functional description of the type of data and accordingly does not carry patentable weight);
and grouping the health data of the reduced dimension into a plurality of partitions based on the extracted feature (“The invention then will reduce all the data examples to be screened to the same features, and compare their values to the hypothetical pattern giving a ranking or score of how closely they match the hypothetical pattern,” paragraph 0040; alternatively or additionally, “New data samples were presented to the svm for classification. To classify, the new data is presented to the learning machine and the learning machine determines to which of the learned categories the data belongs.” Paragraph 0160, wherein “A value was determined that reflects the distance of each sample from the separating hypersurface.” Paragraph 0161).
However, Virkar fails to expressly teach that the grouping of the health data is done for similar case search. [Examiner’s note: This limitation, directed as it is towards an intended use of the grouping, does not carry patentable weight. However, in the 
Iverson teaches and grouping (i.e. clustering) the data of the reduced dimension by each partition based on the extracted feature for similar case search ( “In order to allow searching of the cluster database for the closest cluster, some embodiments of the indexing and retrieval scheme include a distance metric by which "closest" is defined and the ability to return the record of the cluster that is closest to the query point (input vector),” column 11 line 55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dimensionality-reduction query system taught by Virkar, to include the clustering induction model and the cluster search taught by Iverson. It would have been obvious because it represents the application of a known technique (i.e. the similarity-clustering with expansion and similarity search, as taught by Iverson) to a known method (i.e. the similar-data clustering system with dimensionality reduction, as taught by Virkar) ready for improvement to yield only predictable results (i.e. the clustering definitions will be used to cluster similar data for search)
In regard to claim 7, it is substantially similar to claim 1, and accordingly is rejected under similar reasoning.

In regard to claim 3, Virkar further teaches when personal health data of a user for a similar case search is inputted as query data through the interface circuit, preprocessing the query data (“New data samples were presented to the svm for classification. To classify, the new data is presented to the learning machine and the 
reducing the dimension of the feature for the personal health data of the user by applying the preprocessed query data to the generated plurality of feature extraction models (“A query against the database was run where each record was compared by the svm to its learned categories.” Paragraph 0167);
and outputting the query data of the reduced dimension (i.e. retrieve the data in reduced dimensions, “Software that can represent graphical results of a database query or search using the invented methods for projection of high dimensional data into lower dimensional space to create displays,” paragraph 0132).
In regard to claim 9, it is substantially similar to claim 3 and accordingly is rejected under similar reasoning.

In regard to claim 4, Virkar further teaches matching the query data of the reduced dimension to health data of a grouped partition (i.e. a category, “New data samples were presented to the svm for classification. To classify, the new data is presented to the learning machine and the learning machine determines to which of the learned categories the data belongs.” Paragraph 0161);
calculating a similarity between the health data of the matched partition and the query data of reduced dimension (“A value was determined that reflects the distance of each sample from the separating hypersurface.” Paragraph 0161);
and outputting health data having the similarity (i.e. distance from separating hyperplane) that is greater than or equal to a set value (i.e. within a binned difference, 
In regard to claim 10, it is substantially similar to claim 4 and accordingly is rejected under similar reasoning.

In regard to claim 5, Virkar teaches the method of claim 4, as above. However, Virkar fails to expressly teach that the calculating of the similarity comprises: when the number of the health data of the matched partition is less than a critical value, matching health data of a partition adjacent to the matched partition to the query data of the reduced dimension; and calculating the similarity between the health data of the adjacent partition and the query data.
Iverson teaches the calculating of the similarity comprises: 
when the number of the health data of the matched partition is less than a critical value, matching health data of a partition adjacent to the matched partition to the query data of the reduced dimension (“in step 126, the inductive learning module determines whether the parameter values of the input vector are close enough to include that input vector in the closest cluster. A "cluster-expansion-distance threshold value," which is specified by a user, defines a maximum distance between the input vector and the closest cluster such that the input vector will be incorporated into the cluster.” Column 9 line 15)
and calculating the similarity between the health data of the adjacent partition and the query data (“the inductive learning module 24 expands the closest cluster to include the input vector. In other words, the 20 cluster parameter ranges are expanded 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dimensionality-reduction query system taught by Virkar, to include the clustering induction model taught by Iverson. It would have been obvious because it represents the application of a known technique (i.e. the similarity-clustering with expansion as taught by Iverson) to a known method (i.e. the similar-data clustering system with dimensionality reduction, as taught by Virkar) ready for improvement to yield only predictable results (i.e. the clustering definitions will be changed if the example is not similar enough)
In regard to claim 11, it is substantially similar to claim 5 and accordingly is rejected under similar reasoning.

In regard to claim 6, Virkar further teaches that the one or more feature extraction models are generated by applying at least one of a Principal Component Analysis (PCA) technique, a Deep Network Learning technique (“Supervised methods then allow the differences
between the categories to be examined. These methods include learning machines such as svms, neural networks, random forests and others obvious to those skilled in the art.” Paragraph 0072), and a Singular Value Decomposition (SVD) technique.
In regard to claim 12, it is substantially similar to claim 6 and accordingly is rejected under similar reasoning.

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virkar and Iverson as applied to claim 1 and 7 above, as applicable, and further in view of Sainani et al. in US Patent № 20190034767, hereinafter called Sainani. 

In regard to claim 14, Virkar and Iverson teach the method of claim 1, as above. However, they fail to teach that in preprocessing the health data, when a numerical value is not listed in a specific health feature among a plurality of time-series health features, an average value or intermediated value of values measured before and after the corresponding health feature is inserted in the specific health feature.
Sainani teaches that, in preprocessing the health data, when a numerical value is not listed in a specific health feature among a plurality of time-series health features (i.e. missing), an average value or intermediated (i.e. interpolated) value of values measured before and after the corresponding health feature is inserted in the specific health feature (“In general, each event can be associated with a timestamp that is derived from the raw data in the event, determined through interpolation between temporally proximate events having known timestamps, or determined based on other configurable rules for associating timestamps with events, etc.” paragraph 0061. Note that the limitation requiring the processed data be health data is a non-functional description of the type of data and accordingly does not carry patentable weight).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data ingestion system taught by Virkar and Iverson to include the interpolation of missing data, as taught by Sainani. It would have been obvious because it represents the application of a known technique (i.e. interpolation of missing data, as taught by Sainani) to a known system (i.e. the data ingestion system taught by Virkar and Iverson) ready for improvement to yield only a predictable result (i.e. the missing data will be filled in by interpolation).
In regard to claim 13, it is substantially similar to claim 14 and accordingly is rejected under similar reasoning.


Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
In particular, regarding applicant’s argument that Virkar teaches only the use of a some feature extraction model (see applicant’s remarks, page 5), a closer consideration of the teachings of Virkar reveals that while a single data model is ultimately constructed, the data is extracted via multiple feature extraction models (“To illustrate the use of the display method with multiple trained machines without resorting to the incorporation of any unsupervised methods to obtain visualization axes, a multi-class data set was used.” Paragraph 0150; further “A machine learning solution was obtained by training three svms, in combination with reduction in the number of features used by each svm.” Paragraph 0151). Accordingly, this argument is not persuasive.
Regarding new claims 13 and 14, they are rejected under a new grounds of rejection. For more information, please see the relevant sections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167